Judgment unanimously affirmed. Memorandum: The testimony of accomplice Robert Ladd was corroborated by sufficient independent evidence tending to connect defendant with the arson at his former marital residence (CPL 60.22 [1]). Upon our independent review of the record and the circumstances surrounding the incident, we find the sentence neither harsh nor excessive and decline to modify it in the interest of justice. (Appeal from judgment of Erie County Court, Drury, J.—arson, third degree.) Present— Doerr, J. P., Boomer, Balio, Lawton and Davis, JJ.